Matter of Sainpaulin (Commissioner of Labor) (2020 NY Slip Op 05105)





Matter of Sainpaulin (Commissioner of Labor)


2020 NY Slip Op 05105


Decided on September 24, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 24, 2020

529924

[*1]In the Matter of the Claim of Shahadah Sainpaulin, Appellant. Commissioner of Labor, Respondent.

Calendar Date: September 4, 2020

Before: Garry, P.J., Lynch, Clark, Devine and Aarons, JJ.


Shahadah Sainpaulin, Scottsville, appellant pro se.
Letitia James, Attorney General, New York City (Gary Leibowitz of counsel), for respondent.

Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 8, 2019, which, among other things, dismissed claimant's appeal from a decision of the Administrative Law Judge as untimely.
Following a hearing, an Administrative Law Judge (hereinafter ALJ) issued a decision on November 15, 2018 which, among other things, sustained an initial determination finding that claimant was ineligible to receive unemployment insurance benefits during a specified period and that she made a willful false statement to obtain benefits. On December 14, 2018, claimant appealed the ALJ's decision to the Unemployment Insurance Appeal Board, which, as pertinent here, dismissed claimant's appeal as untimely. Claimant appeals.
We affirm. "Labor Law § 621 (1) provides that an appeal to the Board from a decision of an ALJ must be made within 20 days of the mailing or personal delivery of the decision, and this time requirement is strictly construed" (Matter of Watts [Commissioner of Labor], 179 AD3d 1379, 1379 [2020] [internal quotation marks and citations omitted]; accord Matter of Alford [Commissioner of Labor], 153 AD3d 1479, 1479 [2017]). The record reflects that claimant did not appeal the ALJ's decision to the Board within the statutory time period and did not offer any explanation for the delay. As such, the merits of the ALJ's decision are not properly before this Court, and the Board's decision to dismiss claimant's appeal as untimely will not be disturbed (see Matter of Watts [Commissioner of Labor], 179 AD3d at 1379; Matter of Williams [Commissioner of Labor], 163 AD3d 1389, 1390 [2018]; Matter of Page [Commissioner of Labor], 152 AD3d 857, 858 [2017]).
Garry, P.J., Lynch, Clark, Devine and Aarons, JJ., concur.
ORDERED that the decision is affirmed, without costs.